DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claims are replete with antecedent basis issues. For example claim 1 recites the limitation "the sent-in-turn medicines", “the medicines”, “the residual medicine”, “ in various lines.  There is insufficient antecedent basis for this limitation in the claim.
The claims should be rewritten to correct both grammatical and antecedent basis issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuyama et al. US 2013/0334242.
Yuyama discloses a medicine dispensing apparatus for sending a plurality of charged medicines, counting and dispensing at least a part of the sent-in-turn medicines, as well as recovering the residual medicines:
(Re claim 1) “a sending mechanism that sends in turn the medicines” (23,35 figure 1). “a counter for counting the medicines sent from the sending mechanism” (70 figure 10A). “a recovering path having a recovering end that drops and discharges a medicine to be recovered” (79 figure 10A). “a dispensing path that drops and discharges a medicine to be dispensed, and has a dispensing end disposed at a position higher than the recovering end” (78 figure 1). “a switching mechanism that switches medicine passage path between the dispensing path and the recovering path” (80A,B figure 10A).
	(Re claim 2) “wherein the switching mechanism switches the passage path from the dispensing path to the recovering path, when the number of medicines counted by the counter and is to be dispensed to the dispensing path reaches a predetermined dispensing amount” (para 0139).
	(Re claim 3) “wherein the horizontal distance to the dispensing end Is shorter than the horizontal distance to the recovering end, on the basis of a fall-down position of the medicine send by the sending mechanism to fall down thereto” (78,79 figure 10A).
	(Re claim 4) “a support member that supports a lateral side of the medicine container so as to dispose a medicine container at a position to receive the medicine discharged from the dispensing end” (13 figure 1).
	(Re claim 5) “a medicine transfer region that extends in a direction different from a fall-down direction of the medicines and transfers the medicines to a fall-down position of the medicines to fall down thereto” (65 figure 7B, para 0116). “a regulator that defines a passage path width of the medicines, depending on their sizes, so as to regulate passage of the medicines to be sent in turn, as well as is movable so as to change the passage path width” (52 figure 7B, para 0116). “and further comprises a regulator moving mechanism that moves the regulator” (63 figure 7B, para 0125). “wherein at least one of the recovering path and the dispensing path is placed under at least one part of the medicine transfer region” (figure 8). “the regulator, and the regulator moving mechanism and at least one part of at least one of the recovering path and the dispensing path is disposed in a region overlapping with at least one part of the medicine transfer region, the regulator, and the regulator moving mechanism” (figure 8).
	(Re claim 6) “the sending mechanism comprises a regulator that defines a passage path width of the medicines, depending on their sizes, so as to regulate passage of the medicines to be sent in turn, as well as is movable so as to change the passage path width, and comprises a driving mechanism that moves the regulator so as to gradually enlarge the passage path width, while positioning the regulator based on a passage path width at the beginning of counting by the counter” (para 0036).
	(Re claim 7) “the counting by the counter and the switching of the passage path by the switching mechanism are performed during fall-down of the medicines sent from the sending mechanism; and wherein the sending mechanism can switch between a first mode that sends in turn at a constant speed until the predetermined dispensing amounts of medicines are counted, and a second mode that sends in turn with reducing a sending speed of medicines by counting a specified amount of medicines less than the dispensing amounts” (para 0139).
	(Re claim 8) “a first rotator that rotates and thereby moves the charged medicines to an outer peripheral side” (23 figure 8). “a second rotator that is disposed along the outer periphery of the first rotator and sequentially sends the medicine moved from the first rotator in circumferential direction” (35 figure 8). “a sensor that detects the presence or absence of medicine in a certain region of the second rotator” (para 0136, 51 figure 11). “wherein the sending mechanism does not reduce the send speed while the sensor does not detect the presence of medicine, even if the counter counts the specified amount of medicines in the second mode” (para 0136, 0139).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,837,139, 3,746,211 and 10,843,823.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655